Case: 20-30300    Document: 00515702066        Page: 1     Date Filed: 01/11/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                No. 20-30300
                                                                              FILED
                                                                       January 11, 2021
                                                                         Lyle W. Cayce
   In re: Deepwater Horizon,                                                  Clerk

   Bradley Shivers; Mark Mead; Scott Russell,

                                                         Plaintiffs—Appellants,

                                    versus

   BP, P.L.C.; BP Exploration & Production, Incorporated;
   BP America, Incorporated; BP Products North America,
   Incorporated; Triton Asset Leasing GMBH; Transocean
   Holdings, L.L.C.; Transocean Offshore Deepwater
   Drilling, Incorporated; Transocean Deepwater,
   Incorporated; Transocean, Limited; Halliburton
   Energy Services, Incorporated; Cameron International
   Corporation, formerly known as Cooper Cameron
   Corporation; Anadarko Petroleum Corporation,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                            USDC 2:10-CV-3261


   Before Haynes, Higginson, and Oldham, Circuit Judges.
Case: 20-30300      Document: 00515702066           Page: 2   Date Filed: 01/11/2021

                                     No. 20-30300


   Per Curiam:*
          Plaintiffs—Bradley Shivers, Scott Russell, and Mark Mead—sued BP
   and a number of other defendants (collectively, “Defendants”) to recover
   for negligent infliction of emotional distress that they allegedly suffered when
   they participated in efforts to rescue individuals in the aftermath of the
   Deepwater Horizon explosion. The district court dismissed their complaint
   for failure to state a negligent infliction of emotional distress claim. We
   AFFIRM.
                                I.    Background
   A.     Factual Allegations
          We provide the relevant allegations from Plaintiffs’ operative
   complaint. On the day of the Deepwater Horizon explosion, Plaintiffs were
   out on a fishing trip. Plaintiffs were about fifteen miles away from the
   Deepwater Horizon at the time of the explosion, saw what appeared to be a rig
   on fire, and heard and felt a sonic boom. Shortly after, Plaintiffs responded
   to a distress call from the Deepwater Horizon on their radio.
          Arriving at the scene about twenty minutes later, they saw people,
   lifeboats, and fiery debris in the water. Plaintiffs proceeded to try to help
   rescue individuals; they navigated their small fishing vessel around floating
   wreckage from the Deepwater Horizon and used gaffs to push fiery debris away
   from their boat. While searching for people in the water, Plaintiffs kept 100
   to 200 feet from the burning rig; they could not go any closer due to the
   overwhelming heat, which melted parts of the powder coating of their boat.
          As they made laps around the Deepwater Horizon looking for
   individuals, flames from the rig jumped as high as 500 feet in the air and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30300         Document: 00515702066                Page: 3        Date Filed: 01/11/2021




                                           No. 20-30300


   subsequent explosions occurred on the burning rig every few minutes.
   Plaintiffs thus “believed they were under constant threat of another massive
   explosion that would send debris towards them and their boat” as they
   continued with their rescue attempt. Plaintiffs also “felt and heard deep
   rumbling sounds coming from deep below the surface of the water,” which
   shook their boat and caused them to believe that they were at immediate risk
   of harm.
           After about five hours, Plaintiffs “decided they could be of no further
   help” and left; “their fuel was low,” and there were “approximately 40 boats
   . . . and Coast Guard choppers” at the scene. The extent of Plaintiffs’
   physical injuries from their rescue efforts were burned faces, singed hair, and
   “scratches and bruises.” One plaintiff had “smashed his hand.” Plaintiffs
   also asserted that they suffered emotional distress from the explosions and
   what they witnessed during their rescue efforts.
   B.      Procedural History
           Plaintiffs sued Defendants for negligent infliction of emotional
   distress. 1 See In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mex.,
   on Apr. 20, 2010, 452 F. Supp. 3d 455, 460 (E.D. La. 2020). Defendants
   moved to dismiss for failure to state a claim under Federal Rule of Civil
   Procedure 12(b)(6). See id. The district court granted Defendants’ motion
   and dismissed Plaintiffs’ complaint with prejudice. Id. at 463. It determined
   that a plaintiff could recover for negligent infliction of emotional distress if
   he satisfies either the physical-injury-or-impact (“physical-injury test”) or
   the zone-of-danger test under general maritime law but held that Plaintiffs


           1
              Plaintiffs also asserted a claim for intentional infliction of emotional distress. See
   In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mex., on Apr. 20, 2010, 452 F. Supp.
   3d 455, 463 (E.D. La. 2020). The district court dismissed that claim, id., and Plaintiffs do
   not raise it on appeal.




                                                  3
Case: 20-30300      Document: 00515702066              Page: 4   Date Filed: 01/11/2021




                                        No. 20-30300


   failed to plead sufficient facts for a negligent infliction of emotional distress
   claim under either test. Id. at 461–63. Plaintiffs timely appealed.
                           II.     Standard of Review
          We review a district court’s dismissal under Rule 12(b)(6) de novo,
   “accepting all well-pleaded facts as true and viewing those facts in the light
   most favorable to the plaintiffs.” Doe ex rel. Magee v. Covington Cnty. Sch.
   Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc) (quotation
   omitted). Plaintiffs must plead “enough facts to state a claim to relief that is
   plausible on its face,” which requires “plead[ing] factual content that allows
   the court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id. (first quoting Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 570 (2007); then quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
                                 III.    Discussion
          Plaintiffs argue that they raised a plausible cause of action under both
   the physical-injury and zone-of-danger tests. Although we have recognized
   recovery under the physical-injury test for general maritime claims of
   emotional injury, see Plaisance v. Texaco, Inc., 966 F.2d 166, 169 (5th Cir.
   1992) (en banc), we have left open the question of whether a zone-of-danger
   negligent infliction of emotional distress claim presents a recoverable injury,
   see Barker v. Hercules Offshore, Inc., 713 F.3d 208, 224 (5th Cir. 2013).
   Because we ultimately conclude neither test is met, we decline to decide that
   open question.
   A.     Physical-Injury Test
          Under general maritime law, a plaintiff may “recover[] for emotional
   injury provided there is some physical contact.” Plaisance, 966 F.2d at 168
   (quotation omitted). That physical contact must, however, be more than
   “trivial.” See Ainsworth v. Penrod Drilling Corp., 972 F.2d 546, 547 (5th Cir.




                                             4
Case: 20-30300        Document: 00515702066              Page: 5      Date Filed: 01/11/2021




                                         No. 20-30300


   1992) (per curiam); see also Metro-North Commuter R.R. Co. v. Buckley, 521
   U.S. 424, 432 (1997) (explaining that “physical impact” does not encompass
   “every form of ‘physical contact’”). Therefore, “transitory, non-recurring
   physical phenomena, harmless in themselves, such as dizziness, vomiting,
   and the like,” are insufficient to establish physical impact. RESTATEMENT
   (SECOND) TORTS § 436A cmt. c (Am. L. Inst. 1965); see also Plaisance
   v. Texaco, Inc., 937 F.2d 1004, 1009 (5th Cir. 1991) (obtaining the
   requirements to satisfy the physical-injury test from that Restatement
   section). Moreover, there must be a causal relationship between the impact
   and the injury: the emotional injury must “result[] from” the physical
   contact. Ainsworth, 972 F.2d at 547.
           Here, Plaintiffs’ pleaded injuries do not appear to be significant
   enough to meet the physical-injury test. But, even if they did, Plaintiffs failed
   to allege that their physical injuries resulted in their emotional distress. Per
   the complaint, their distress stems instead from what they saw: first the
   exploding rig and later the destruction in the surrounding water. We thus
   affirm the district court’s holding that Plaintiffs failed to plead sufficient facts
   to satisfy the physical-injury test.
   B.      Zone-of-Danger Test
           Assuming arguendo that a plaintiff bringing a maritime claim of
   emotional injury may recover under the zone-of-danger test, Plaintiffs also
   fail to adequately plead a zone-of-danger negligent infliction of emotional
   distress claim. In non-maritime cases where such a claim has been allowed,
   it has been necessary for a plaintiff to plausibly allege that he was at
   “immediate risk of physical harm.” 2 Barker, 713 F.3d at 224 (quoting Consol.



           2
            A plaintiff may also plead to having “sustain[ed] a physical impact as a result of
   the defendant’s negligent conduct.” Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 547–48




                                               5
Case: 20-30300         Document: 00515702066               Page: 6      Date Filed: 01/11/2021




                                          No. 20-30300


   Rail Corp. v. Gottshall, 512 U.S. 532, 548 (1994)). Whether a plaintiff is at
   immediate risk includes both objective and subjective components; the
   plaintiff must “objectively [be] within a zone of danger” and subjectively
   “fear[] at the time of the incident that his life or person was in danger.”
   Anselmi v. Penrod Drilling Corp., 813 F. Supp. 436, 442 (E.D. La. 1993); see
   also Ainsworth, 972 F.2d at 548 (rejecting liability because there was no
   objective nor subjective danger). The issue on appeal is whether Plaintiffs
   were objectively at immediate risk of danger. 3
           Plaintiffs argue that the following allegations in their complaint
   showed that they were objectively “under constant threat of another massive
   explosion that would send debris towards them and their boat” when they
   were attempting to rescue people in the water: There were “subsequent
   explosions every few minutes on the burning rig.” They were “frequently
   forced to reverse their boat due to the overwhelming heat of the burning rig.”
   They suffered burns on their faces and had their hair singed. Their boat’s
   powder coating “melted in places.” Lastly, they “felt and heard deep
   rumbling sounds coming from deep below the surface of the water.” We
   conclude that these allegations are insufficient to satisfy the zone-of-danger
   test.
           In the handful of instances where we have addressed whether a
   plaintiff was objectively within a zone of danger, we have held that the
   plaintiff must be in the same location as the accident and face immediate risk




   (1994). But that prong simply encompasses the more demanding physical-injury test,
   which we discussed in Section III.A. See id.
           3
             Defendants do not dispute that Plaintiffs alleged that they subjectively feared they
   were in danger, and we assume without deciding that those allegations would sufficiently
   satisfy the subjectivity prong.




                                                 6
Case: 20-30300        Document: 00515702066              Page: 7       Date Filed: 01/11/2021




                                         No. 20-30300


   of harm to satisfy the zone-of-danger test. 4 However, Plaintiffs here were
   never closer than “100 to 200 feet from the rig”—the location of the accident
   and subsequent explosions. Plaintiffs’ allegations that they “felt and heard
   deep rumbling sounds coming from deep below the surface of the water” also
   do not place Plaintiffs at the site of the accident and subsequent explosions.
   Further, Plaintiffs did not face immediate risk of harm from these deep
   rumblings. Thus, Plaintiffs were objectively not within the zone of danger
   under our precedent.
           Moreover, the two Eastern District of Louisiana cases cited by
   Plaintiffs do not support Plaintiffs’ zone-of-danger argument. See Anselmi,
   813 F. Supp. at 442–43; SCF Waxler Marine LLC v. M/V ARIS T, 427 F.
   Supp. 3d 728 (E.D. La. 2019), appeal filed, No. 20-30019 (5th Cir. Jan. 13,
   2020). In Anselmi, the court held that the plaintiff was within the zone of
   danger because he was on the rig where the explosion occurred, “felt the
   impact of the explosion,” “could not easily flee the scene,” and had to spend
   “several hours” on the isolated, self-supporting rig before being able to leave.
   813 F. Supp. at 437, 442. Conversely, the court in SCF Waxler held that the
   plaintiff was not within the zone of danger because the moving ship “did not
   strike, and never was in danger of striking, the dock on which [the plaintiff]


           4
             See Naquin v. Elevating Boats, L.L.C., 744 F.3d 927, 931, 938 (5th Cir. 2014)
   (holding that the plaintiff was within the zone of danger because he was in the crane house
   when the crane failed and caused the crane house to separate from the pedestal); cf. Barker,
   713 F.3d at 224 (holding that the plaintiff was not within the zone of danger because he was
   two feet away from the opening in the drill floor, which was where the accident occurred,
   and had testified that he was “out of the dangerous position where something could have
   happened”); Plaisance, 966 F.2d at 167–68 (holding the same when the plaintiff “did not
   personally participate in fighting the fire” and “the fire did not spread” to other parts of
   the boat and thus did not put the plaintiff in any danger); Ainsworth, 972 F.2d at 548
   (holding the same when the plaintiff was “approximately one hundred feet away from” the
   crash and admitted that he knew the crashed helicopter would not fall into the room he was
   in).




                                                7
Case: 20-30300         Document: 00515702066                Page: 8       Date Filed: 01/11/2021




                                           No. 20-30300


   was working”: the allision occurred “over 1,000 feet” from where the
   plaintiff stood, and by the time the ship passed, it was moving away from the
   plaintiff. 427 F. Supp. 3d at 785. Further, the court observed that the plaintiff
   “had ample time to leave the dock calmly before the [ship] passed.” Id.
           In other words, these Eastern District of Louisiana cases require a
   plaintiff seeking recovery under the zone-of-danger test to allege that they
   could not leave the dangerous area. But Plaintiffs plainly alleged that they
   could move their boat around in the water to avoid the “overwhelming heat
   of the burning rig” and that they voluntarily left the scene after they
   determined “they could be of no further help and their fuel was low.”
           Plaintiffs’ argument fares no better under other circuits’ case law.
   Federal courts of appeals that have addressed the zone-of-danger test in
   maritime cases hold that a plaintiff was objectively within the zone of danger
   if he (1) was at the same location where people got injured by the alleged
   negligent conduct (like our precedent); 5 (2) could not leave the dangerous
   area (like the Eastern District of Louisiana cases); 6 or (3) experienced a near-




           5
             See Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398, 1410 (9th Cir. 1994) (holding that
   the plaintiff was in the zone of danger because she was in the same raft that had overturned
   and thrusted a person onto rocks and killed two others); cf. Azzia v. Royal Caribbean Cruises,
   Ltd., 785 F. App’x 727, 729 (11th Cir. 2019) (per curiam) (holding that the plaintiffs were
   not within the zone of danger because they were not in the children’s pool where their
   daughter almost drowned).
           6
             See Sawyer Bros., Inc. v. Island Transporter, LLC, 887 F.3d 23, 39 (1st Cir. 2018)
   (holding that the plaintiffs were objectively within the zone of danger because they were in
   their vehicle “aboard a relatively small ferry as it attempted to traverse a sea roiled by large
   waves” when their vehicle tipped against the vessel’s bulwark); Chaparro v. Carnival Corp.,
   693 F.3d 1333, 1338 (11th Cir. 2012) (per curiam) (holding the same when the plaintiffs
   were “trapped in [a] bus during [a] shooting near [the beach]” where their daughter was
   shot to death).




                                                  8
Case: 20-30300         Document: 00515702066               Page: 9      Date Filed: 01/11/2021




                                          No. 20-30300


   miss collision. 7 Plaintiffs did not plead any of these three scenarios. We thus
   affirm the district court’s holding that Plaintiffs failed to satisfy the zone-of-
   danger test, assuming arguendo that recovery under that test is permissible. 8
           Accordingly, we AFFIRM.




           7
             See Stacy v. Rederiet Otto Danielsen, A.S., 609 F.3d 1033, 1034–35 (9th Cir. 2010)
   (holding that the plaintiff sufficiently stated a negligent infliction of emotional distress
   claim under the zone-of-danger test when he alleged that a cargo ship nearly collided with
   the boat he was on).
           8
              Plaintiffs’ citations to Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403
   (S.D. Fla. 1995), Twyman v. Carnival Corp., 410 F. Supp. 3d 1311 (S.D. Fla. 2019), and
   Destefano v. Children’s National Medical Center, 121 A.3d 59, 64 (D.C. 2015), for support
   are unpersuasive as those cases fall within the three scenarios mentioned above. In
   Williams, the cruise ship passenger plaintiffs were at sea, trapped on their cruise ship, when
   the ship encountered a severe storm. 907 F. Supp. at 404. In Twyman, the plaintiff father
   entered the same location where his son died to pull him out of the water. 410 F. Supp. 3d
   at 1316, 1325. In Destefano, the plaintiff mother also entered the same location where her
   child fell and nearly fell herself while trying to rescue her child. 121 A.3d at 64, 72.




                                                 9